

Exhibit 10.5


Amendment to Letter Agreement of Kris Sennesael and Standard Microsystems
Corporation dated December 8, 2008


Whereas Kris Sennesael (“Employee”) and Standard Microsystems Corporation
(“SMSC” or the “Company”) entered into a letter agreement dated December 8, 2008
(the “Letter”);


Whereas Employee and the Company desire to amend the Letter to, inter alia,
reflect the new severance benefits to which the Employee shall be entitled under
the Company’s recently amended Standard Microsystems Corporation Severance Plan
and certain other matters as set forth below;


Now, therefore, for good and adequate consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:


1.
The Section in the Letter entitled Executive Severance Benefit is hereby deleted
in its entirety and replaced with the following text:



Executive Severance Benefit
You will be eligible for the Executive Salary Grade Severance Benefit in
accordance with the terms and conditions of the Company’s Severance Plan, as may
be amended from time to time.


2.
A new section is hereby added to the Letter as set forth below:



Executive Health Benefit
You will be eligible to participate in the Executive Health Management Program
made available by the Company.


3.
The last sentence in the section entitled Annual Stock Appreciation Rights Award
is hereby modified by deleting the period at the end of the sentence and adding
the following text:



or to increase or decrease the number of SARS or alternative equity based
instruments awarded.


4.
Except as specifically modified herein, all terms and conditions of the Letter
shall remain in full force and effect.



Accepted and agreed:


Standard Microsystems Corporation


By:
/s/ Christine King
 
/s/ Kris Sennesael
 
Christine King
 
Kris Sennesael
President and Chief Executive Officer
 
Vice President and Chief Financial Officer
 
                   
Date:
11/7/09
 
Date:
11/4/09
 


 
 

--------------------------------------------------------------------------------

 